Exhibit 32 Certification of Periodic Financial Report Pursuant to 18 U.S.C. Section 1350 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of AMCOL International Corporation (the “Company”) certifies that the quarterly report on Form 10-Q/A of the Company for the three months ended March 31, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in that Form 10-Q/A fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:April 05, 2013 /s/ Ryan F. McKendrick Ryan F. McKendrick Chief Executive Officer Date:April 05, 2013 /s/ Donald W. Pearson Donald W. Pearson Chief Financial Officer
